DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The response filed on 6/13/2022 is in conformance with the Office’s rules and regulations regarding claim amendments. 
Claim Objections
Claims 1-2 and 11 are objected to because of the following informalities: 
Claim 1 recites “displaying using a representation of the activity to be performed by the user via” in lines 13-14 and should recite -- displaying, using a representation of the activity to be performed by the user, via --;
Claim 2 recites “an interactive animated conversational graphical user interface” in lines 2-3 and should recite --the interactive animated conversational graphical user interface--;
Claim 11 recites “providing by a tablet device a user with a survey” in line 10 and should recite --providing, by a tablet device, a user with a survey--;
Claim 11 recites “receiving by the tablet device the elicited information” in line 13 and should recite --receiving, by the tablet device, the elicited information--;
Claim 11 recites “determining on at least one processor in the kiosk,” in line 17 and should recite --determining, on at least one processor in the kiosk,--; and 
Claim 11 recites “displaying on the tablet device at least a portion” in line 23 and should recite --displaying, on the tablet device, at least a portion--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the interactive animated conversational graphical user interface” in lines 13-14 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected by virtue of their dependence from claim 1. 
Claim 13 recites “the operation” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “the operation” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	No claim is rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20150359467 A1)(Tran)(previously cited) in view of Stone et al. (US 20170055917 A1)(Stone)(previously cited) further in view of Anzures et al. (US 10,761,691 B2)(Anzures)(previously cited), and further in view of Bates (US 2018/0365383 A1)(Bates).
Referring to Claim 1: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected” and Paragraph [0168] “real-time monitoring of…ambulation and falls”), the method comprising: providing a user with a survey comprising questions directed to eliciting information regarding assessing the fall risk across a plurality of domains (see Tran Paragraph [0031] “collecting patient or wearer medical information from a patient or wearer computer” and paragraph [0032] “Responses from the patient or wearer to a patient or wearer medical questionnaire can be captured”); receiving the elicited information comprising answers to the questions that are indicative of the fall risk of the user (see Tran paragraph [0028] “remote healthcare provider can receive a report on the health of the monitored subjects that will help them evaluate these individuals better during the short routine checkup visits”) but is silent to recording, via a depth camera system depth video data of an activity of the user; determining, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user; conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information and further based on at least one environmental score and/or environment survey; and displaying using a representation of the activity to be performed by the user via the interactive animated conversational graphical user interface and displaying at least a portion of the quantitative fall risk analysis to the user.
Stone teaches a system for automatic assessment of fall risk comprising recording, via a depth camera system, depth video data of an activity of the user (see Stone paragraph [0074] “the depth camera (103)”); determining, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user (see Stone paragraph [0060] “the server (301) will take in a variety of information from a plurality of sensors (101) which will provide various indications of the persons current actions. From those sensors' (101) output, a variety of characteristics of the patient's fall risk. (201) can be determined”); conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information (see Stone paragraph [0060] “These characteristics may then be processed by the server (301) to produce an instantaneous fall risk assessment. This can then be combined with historical data for this patient (313) and/or data from a general population to which the patient is associated, to determine their long term fall risk as well as to indicate any unique factors for this patient which may give a better indication of instantaneous fall risk”); and displaying at least a portion of the quantitative fall risk analysis to the user (see Stone paragraph [0025] “the monitoring computer system displaying the transmitted indication of the determined fall risk”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method for providing real-time monitoring of conditions that could result in a falling risk as taught by Tran, with the depth cameras and fall risk assessment of Stone in order to “give a much quicker indication of an instantaneous fall risk” (see Stone paragraph [0074]). Tran, as modified by Stone, is silent to conducting a quantitative fall risk further based on at least one environmental score and/or environment survey; and displaying using a representation of the activity to be performed by the user via the interactive animated conversational graphical user interface and displaying.
Anzures teaches a portable device with an animated graphical interface (see Anzures: Column 14, lines 5-14 and Figure 16D, elements 1678 and 1680 “screen 112 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed “graphics”). In some embodiments, some or all of the visual output may correspond to user-interface objects”).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the a method for providing real-time monitoring of conditions that could result in a falling risk as taught by Tran, as modified by Stone, with the interactive, animated user interface of Anzures in order to “display of a sequence of images that gives the appearance of movement, and informs the user of an action that has been performed” (see Anzures: Column 17, lines 30-45). Tran, as modified by Stone and Anzures is silent to conducting a quantitative fall risk further based on at least one environmental score and/or environment survey. 
Bates teaches a system and method for examining patients and generating diagnostic medical data to make automated diagnoses and treatment recommendations (see Bates: Abstract) wherein an environmental score is collected in order to generate diagnostic data (see Bates paragraph [0027] “environmental parameters such as ambient temperature, humidity, location, and other useful information that may be used to accomplish the objectives of the present invention”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a method for providing real-time monitoring of conditions that could result in a falling risk as taught by Tran, as modified by Stone and Anzures, with the collection of an environmental score of Bates in order to generate data “based on physical and non-physical characteristics of a patient” (see Bates paragraph [0027]).
Referring to Claim 2: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected” and Paragraph [0168] “real-time monitoring of…ambulation and falls”), wherein the providing the user with the survey includes presenting the questions with an interactive animated conversational graphical user interface (see Tran paragraph [0148] “interactive visual communication with patient or user,” paragraph [0150] “the system can ask a confirmatory question to the patient or wearer through text to speech software” and paragraph [0174]). 
Referring to Claim 4: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”) wherein the plurality of domains includes history, medication, environmental, physical, and vision (see Tran paragraph [0182] “depending on the patient or wearer's medical history, age, sex, medical condition, and geographic location”).
Referring to Claim 5: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”) wherein the determining the at least one spatio-temporal gait characteristic includes tracking a position and orientation of the user in the depth video data (see Tran paragraph [0160] “tracking location, ambulatory travel vectors and time in a database”).
Referring to Claim 6: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”) wherein the at least one spatio-temporal gait characteristic includes one or more of a gait velocity, a stride length, a step length, and a step width (see Tran paragraph [0155] “The system will detect patient or wearer skeleton structure, stride and frequency; and based on this information to judge whether patient or wearer has joint problem, asymmetrical bone structure, among others. The system can store historical gait information, and by overlaying current structure to the historical (normal) gait information, gait changes can be detected. In the camera embodiment, an estimate of the gait pattern is done using the camera”).
Referring to Claim 7: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”) wherein the at least one spatio-temporal gait characteristic includes one or more of a time in stance, a time in swing, a time in double support, a stance time variability, and a swing time variability (see Tran paragraph [0163] “multiple dimensions of a user's daily activities such as start and stop times of interactions of different interactions are encoded as distinct dimensions in a database”).
Referring to Claim 8: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”) wherein the at least one spatio-temporal gait characteristic includes one or more of a test duration, a turning duration, a sit-to-stand duration, a stand-to-sit duration, a number of sit-to-stand repetitions completed within a predetermined period of time, and a number of stand-to-sit repetitions completed within a predetermined period of time (see Tran paragraph [0155] “The system can store historical gait information, and by overlaying current structure to the historical (normal) gait information, gait changes can be detected. In the camera embodiment, an estimate of the gait pattern is done using the camera”).
Referring to Claim 9: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”) further comprising providing, in real-time, consultative recommendations based on the quantitative fall risk analysis (see Tran paragraph [0168] “The system allows patient or wearers to conduct a low-cost, comprehensive, real-time monitoring of their vital parameters such as ambulation and falls” and paragraph [0228] “Upon detection, the system provides…parameters to a call center and the call center can refer to a physician for consultation”).
Referring to Claim 10: Tran teaches a method for providing real-time monitoring of conditions that could result in a fall risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein providing the consultative recommendations includes: accessing a cloud-based normative data storage having normative data, fall risk ratios, and recommendations (see paragraph [0174] “user interface hosted on the web server 200 through the Internet 100 from a remote computer system”); comparing the quantitative fall risk analysis to the normative data and fall risk ratios (see paragraph [0182] “These algorithms range from the relatively simple (e.g., comparing blood pressure to a recommended value)”); and based on the comparison, selecting a recommendation of the recommendations accessed from the cloud-based normative data storage (see Tran paragraph [0176] “the web page hosted by the server 200… lists a series of data fields that show running average values of the patient or wearer's daily, monthly, and yearly vital parameters. The levels are compared to a series of corresponding ‘suggested’ values of vital parameters that are extracted from a database associated with the web site… The table then calculates the difference between the running average and suggested values to give the patient or wearer an idea of how their data compares to that of a healthy patient or wearer”).
Claim 11, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20150359467 A1)(Tran)(previously cited) in view of Panzer (US 20100124737 A1)(Panzer)(previously cited), further in view of Stone et al. (US 20170055917 A1)(Stone)(previously cited) and further in view of Bates (US 2018/0365383 A1)(Bates).
Referring to Claim 11: Tran teaches a system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected” and Paragraph [0168] “real-time monitoring of…ambulation and falls”), at least one processor (see Tran paragraph [0004] “a processor”); and a memory storing processor-executable instructions (see Tran paragraph [0017] “The processor can execute code to store and analyze information relating to the person's ambulation”), wherein the at least one processor is configured to implement the following operations upon executing the processor-executable instructions: providing a user with a survey comprising questions directed to eliciting information regarding assessing falls risk across a plurality of domains (see Tran Paragraph [0031] “collecting patient or wearer medical information from a patient or wearer computer” and paragraph [0032] “Responses from the patient or wearer to a patient or wearer medical questionnaire can be captured”); receiving the elicited information comprising answers to the questions that are indicative of the fall risk of the user (see Tran paragraph [0028] “remote healthcare provider can receive a report on the health of the monitored subjects that will help them evaluate these individuals better during the short routine checkup visits”), but is silent to the system comprising a kiosk and a tablet device communicatively coupled to the kiosk, a depth camera system communicatively coupled to the kiosk; recording, via the depth camera system depth video data of an activity of the user; determining, on at least one processor in the kiosk, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user; conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information and further based on at least one environmental score and/or environment survey; and displaying on the tablet device at least a portion of the quantitative fall risk analysis to the user.
Panzer teaches a system for fall prevention that comprises a kiosk (see Panzer paragraph [0067] “multimedia kiosks 952”) and a tablet device that is communicatively coupled to the kiosk (see figure 10). It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to provide the system for providing real-time monitoring of conditions that could result in a falling risk as taught by Tran with the Kiosk as part of the system for fall prevention of Panzer in order to “provide for exceptional immersive experiences” (see Panzer paragraph [0067]). Tran as modified by Panzer is silent to a depth camera system communicatively coupled to the kiosk; recording, via the depth camera system depth video data of an activity of the user; determining, on at least one processor in the kiosk, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user; conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information and further based on at least one environmental score and/or environment survey; and displaying on the tablet device at least a portion of the quantitative fall risk analysis to the user.
Stone teaches a system for automatic assessment of fall risk comprising recording, via a depth camera system, depth video data of an activity of the user (see Stone paragraph [0074] “the depth camera (103)”); determining, on at least one processor in the kiosk, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user (see Stone paragraph [0060] “the server (301) will take in a variety of information from a plurality of sensors (101) which will provide various indications of the persons current actions. From those sensors' (101) output, a variety of characteristics of the patient's fall risk. (201) can be determined”); conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information (see Stone paragraph [0060] “These characteristics may then be processed by the server (301) to produce an instantaneous fall risk assessment. This can then be combined with historical data for this patient (313) and/or data from a general population to which the patient is associated, to determine their long term fall risk as well as to indicate any unique factors for this patient which may give a better indication of instantaneous fall risk”); and displaying at least a portion of the quantitative fall risk analysis to the user (see Stone paragraph [0025] “the monitoring computer system displaying the transmitted indication of the determined fall risk”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the method for providing real-time monitoring of conditions that could result in a falling risk as taught by Tran, modified by Panzer, with the depth cameras and fall risk assessment of Stone in order to “give a much quicker indication of an instantaneous fall risk” (see Stone paragraph [0074]). Tran, as modified by Panzer and Stone, is silent to conducting a quantitative fall risk analysis further based on at least one environmental score and/or environment survey.
Bates teaches a system and method for examining patients and generating diagnostic medical data to make automated diagnoses and treatment recommendations (see Bates: Abstract) wherein an environmental score is collected in order to generate diagnostic data (see Bates paragraph [0027] “environmental parameters such as ambient temperature, humidity, location, and other useful information that may be used to accomplish the objectives of the present invention”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a method for providing real-time monitoring of conditions that could result in a falling risk as taught by Tran, as modified by Panzer and Stone, with the collection of an environmental score of Bates in order to generate data “based on physical and non-physical characteristics of a patient” (see Bates paragraph [0027]).
	Referring to Claim 12: Tran teaches a system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), further comprising an interactive animated conversational graphical user interface displayed by the tablet device (see Tran paragraph [0148] “Through this module, a police officer, a security agent, or a healthcare agent such as a physician at a remote location can engage, in interactive visual communication with the patient or wearer. The patient or wearer's health data or audio-visual signal can be remotely accessed. The patient or wearer also has access to a video transmission of the third party”).
	Referring to Claim 14: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein the determining the at least one spatio-temporal gait characteristic includes tracking a position and orientation of the user in the depth video data (see Tran paragraph [0160] “tracking location, ambulatory travel vectors and time in a database”).
	Referring to Claim 15: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein the at least one spatio-temporal gait characteristic includes one or more of a gait velocity, a stride length, a step length, and a step width (see Tran paragraph [0155] “The system will detect patient or wearer skeleton structure, stride and frequency”). 
	Referring to Claim 16: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein the at least one spatio-temporal gait characteristic includes one or more of a time in stance, a time in swing, a time in double support, a stance time variability, and a swing time variability (see Tran paragraph [0163] “multiple dimensions of a user's daily activities such as start and stop times of interactions of different interactions are encoded as distinct dimensions in a database”). 
	Referring to Claim 17: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein the at least one spatio-temporal gait characteristic includes one or more of a test duration, a turning duration, a sit-to-stand duration, a stand-to-sit duration, a number of sit-to-stand repetitions completed within a predetermined period of time, and a number of stand-to-sit repetitions completed within a predetermined period of time (see Tran paragraph [0388]). 
	Referring to Claim 18: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein the at least one processor (see Tran paragraph [0004]) is further configured to implement the operation of providing, in real-time, consultative recommendations based on the quantitative fall risk analysis (see Tran paragraph [0168] “The system allows patient or wearers to conduct a low-cost, comprehensive, real-time monitoring of their vital parameters such as ambulation and falls” and paragraph [0299] ”the analysis includes… processing the information to reach a clinically relevant conclusion or recommendation”). 
	Referring to Claim 19: Tran teaches the system for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected”), wherein providing the consultative recommendations (see Tran paragraph [0299] ”the analysis includes… processing the information to reach a clinically relevant conclusion or recommendation”) includes: receiving a predetermined threshold associated with a domain (see paragraph [0406] “a single-threshold method or alternatively a double threshold method can be used”) from a cloud-based normative data storage (see Tran paragraph [0174] “user interface hosted on the web server 200 through the Internet 100 from a remote computer system”); comparing a domain score of the quantitative fall risk analysis to the predetermined threshold (see Tran paragraph [0182] “These algorithms range from the relatively simple (e.g., comparing blood pressure to a recommended value)”); determining, based on the comparison, that the domain score exceeds the predetermined threshold (see paragraph [0384] “If the variance between historical and current strength exceeds threshold, the process generates warnings (3208)”); and displaying, if the domain score exceeds the predetermined threshold (see Tran paragraph [0174] “interface displays vital information such as ambulation, blood pressure and related data measured”), a recommendation to the user (see paragraph [0183] “The call center can review falls information… will inform the patient or wearer that he or she may log into the server 200 for immediate information on treatment of the condition”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20150359467 A1)(Tran)(previously cited), further in view of Panzer (US 20100124737 A1)(Panzer)(previously cited), further in view of  Stone et al. (US 20170055917 A1)(Stone)(previously cited), and further in view of Bates (US 2018/0365383 A1)(Bates), and further in view of Anzures et al. (US 10,761,691 B2)(Anzures)(previously cited).
Referring to Claim 13: Tran teaches a method for providing real-time monitoring of conditions that could result in a falling risk (see Tran Paragraph [0016] “system may also include an accelerometer to detect a dangerous condition such as falling condition and to generate a warning when the dangerous condition is detected” but is silent to displaying a representation of the activity to be performed by the user via the interactive animated conversational graphical user interface.
Anzures teaches a portable device with an animated graphical interface (see Anzures: Column 14, lines 5-14 and Figure 16D, elements 1678 and 1680 “screen 112 displays visual output to the user. The visual output may include graphics, text, icons, video, and any combination thereof (collectively termed “graphics”). In some embodiments, some or all of the visual output may correspond to user-interface objects”) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the a method for providing real-time monitoring of conditions that could result in a falling risk as taught by Tran, as modified by Stone, with the animated user interface of Anzures in order to “display of a sequence of images that gives the appearance of movement, and informs the user of an action that has been performed” (see Anzures: Column 17, lines 30-45).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 20170055917 A1) further in view of Tran (US 20150359467 A1), and further in view of Bates (US 2018/0365383 A1)(Bates).
Referring to Claim 20: Stone teaches a system for automatic assessment of fall risk comprising a non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor to perform a method for providing real-time assessment of fall risk (see Stone paragraph [0029] “a non-transitory computer-readable medium having computer-executable program instructions thereon which. When executed by the microprocessor, cause the central server to perform the steps of: receiving from the plurality of sensors data about the human being gathered by the plurality of sensors; extracting from the received data about the human being a plurality of data features; determining the fall risk for the human being based at least in part on the extracted data features”), recording, via a depth camera system, depth video data of an activity of the user (see Stone paragraph [0074] “the depth camera (103)”); determining, based on the depth video data, at least one spatio-temporal gait characteristic associated with the activity performed by the user (see paragraph [0060] “the server (301) will take in a variety of information from a plurality of sensors (101) which will provide various indications of the persons current actions. From those sensors' (101) output, a variety of characteristics of the patient's fall risk. (201) can be determined”); conducting a quantitative fall risk analysis based on the at least one spatio-temporal gait characteristic and the elicited information (see paragraph [0060] “These characteristics may then be processed by the server (301) to produce an instantaneous fall risk assessment. This can then be combined with historical data for this patient (313) and/or data from a general population to which the patient is associated, to determine their long term fall risk as well as to indicate any unique factors for this patient which may give a better indication of instantaneous fall risk”); and displaying at least a portion of the quantitative fall risk analysis to the user (see Stone paragraph [0025] “the monitoring computer system displaying the transmitted indication of the determined fall risk”), but is silent to the method comprising: providing a user with a survey comprising questions directed to eliciting information regarding assessing the fall risk across a plurality of domains and receiving the elicited information comprising answers to the questions that are indicative of a risk of falling of the user; and conducting a quantitative fall risk analysis further based on at least one environment score and/or environment survey.
	Tran teaches the method comprising: providing a user with a survey comprising questions directed to eliciting information regarding assessing falls risk across a plurality of domains (see Tran Paragraph [0031] “collecting patient or wearer medical information from a patient or wearer computer” and paragraph [0032] “Responses from the patient or wearer to a patient or wearer medical questionnaire can be captured”); receiving the elicited information comprising answers to the questions that are indicative of a risk of falling of the user (see Tran paragraph [0028] “remote healthcare provider can receive a report on the health of the monitored subjects that will help them evaluate these individuals better during the short routine checkup visits”). It would be clear to one skilled in the art, before the effective filing date, to provide the system for automatic assessment of fall risk comprising a non-transitory computer readable medium of Stone with the method for surveying to elicit information regarding fall risk as taught by Tran in order to “to assist patient or wearers in a highly efficient manner” (see Tran Paragraph [0027]). Stone, as modified by Tran, is silent to conducting a quantitative fall risk analysis further based on at least one environment score and/or environment survey.
Bates teaches a system and method for examining patients and generating diagnostic medical data to make automated diagnoses and treatment recommendations (see Bates: Abstract) wherein an environmental score is collected in order to generate diagnostic data (see Bates paragraph [0027] “environmental parameters such as ambient temperature, humidity, location, and other useful information that may be used to accomplish the objectives of the present invention”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to system for automatic assessment of fall risk as taught by Stone, as modified by Tran, with the collection of an environmental score of Bates in order to generate data “based on physical and non-physical characteristics of a patient” (see Bates paragraph [0027]).
Response to Arguments
	Applicant’s arguments filed on 6/13/2022 have been fully considered. 
	Specification Objections:
	In view of the specification amendments filed on 6/13/2022, the specification objections are withdrawn.
	Claim Objections:
	In view of the claim amendments filed on 6/13/2022, the claim objections are withdrawn. However, there are new claim objections that were necessitated by the claim amendments filed on 6/13/2022.
	35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
	In view of the claim amendments filed on 6/13/2022, the claim rejections regarding claims 11-12, 14-17, and 19 are withdrawn. However, the claim rejections regarding claims 13 and 18 were not addressed and the Examiner cannot find a reason to withdraw them.
	Prior Art Rejections:
	The Applicant Asserts:
		
    PNG
    media_image1.png
    461
    656
    media_image1.png
    Greyscale
		
	Applicant’s arguments with respect to claims 1, 11 and 20 and their respective dependent claims have been considered but are moot in view of the new grounds of rejection that were necessitated by the claim amendments.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa N Potter/Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791